Cobb, P. J.
(After stating the facts.) If the stipulation in the policy providing for indemnity to the insured for loss resulting from the death or disability of his wife is interpreted as it stands alone, there can be but little question that under the terms of the stipulation there was to be no liability upon the company unless the death or disability resulted from an injury to the wife while she was.a passenger upon a car or an elevator. The words are clear and unequivocal. This clause in the policy is entirely free from ambiguity. But it is said this clause should be interpreted in the light of the entire contract; and this is the correct rule. And if there is any other clause or stipulation in the policy which would enlarge the liability of the company to the plaintiff growing out of the accident to the wife, then the company would be liable to the extent to which the terms of the policy enlarged the liability, but no further. The inslired is indemnified against disability and death resulting from bodily injury sustained through external, violent, or accidental means, except in those cases where the disability or death may result from causes made the subject of express exceptions in the policy. The policy then asserts that “if said injuries” shall disable the insured, etc., the company will pay a certain amount per week, “if said bodily injuries’" are received by the insured while riding as a passenger in a public conveyance, etc., the amount paid to be stated *240amounts, etc.; and again, “if said injuries” shall not wholly disable the insured, the indemnity shall be paid in a prescribed manner. And in other clauses there are different stipulations in reference to the indemnity, preceded by the words, “If-said injuries.” The clause containing the stipulation upon which the-present suit is based follows all of these clauses. It is argued,, because there is in that clause the expression, “This policy shall also, in consideration of the premiums, insure the person so named as beneficiary against disability and death,” etc., that alJ stipulations preceding this clause are carried into it, and authorize a. claim of indemnity in the event of the death or disability of the-beneficiary under the same conditions where such claim could be-made by the insured himself; that the subject-matter of the policy is indemnity against death or disability by accidental means of every character, except those expressly excepted, of both the insured and the beneficiary; and that when the policy is construed as a whole, the insured is indemnified against the death or disability of himself, and also against the death or disability of the beneficiary. We can not agree to this view. While we recognize the rule that k policy of insurance must be construed most strongly against the insurer, still the words of the'policy must be given the-meaning which they ordinarily bear; and where it is manifest that it was the intention of the insurer tha+ liability should attach only in given circumstances, the law' will uphold the contract according to its true intent and import. Wa do not think there is any ambiguity whatever in the clause of the policy .providing for indemnity resulting from death or disability of the beneficiary. Nor-do we think that there is any stipulation in the policy which can be properly held to vary or alter the plain and evident meaning of the terms in this clause. The writing being unambiguous, parol evidence as to what w'as said by the parties at the time it was executed will not be admitted to vary or alter the terms of the writing. The petition set forth no cause of action, and was properly dismissed on demurrer.

Judgment affirmed.


All the Justices concur.